      Case 20-03049             Doc 49         Filed 12/22/20 Entered 12/22/20 11:14:06         Desc Transcript
                                                 Filing Restriction Page 1 of 1

                                             UNITED STATES BANKRUPTCY COURT
                                                Western District of North Carolina
                                                       Charlotte Division

                                                     Adversary No.: 20−03049




IN THE MATTER OF:
     Bestwall LLC                                                    Case No.: 17−31795
         Debtor(s)                                                   Chapter: 11

Official Committee of Asbestos Claimants et al.
     Plaintiff(s)

vs.

Bestwall LLC et al.
    Defendant(s)



                         NOTICE OF TRANSCRIPT FILING
            AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION



PLEASE TAKE NOTICE that a Transcript from the hearing held on December 17, 2020 in the above−named case
has been filed on December 21, 2020 .

If you object to the entry of the un−redacted transcript, you will need to file with the court a Notice of Intent to
Request for Redaction within seven (7) days of entry of the transcript. Within twenty−one (21) calendar days of filing
of the transcript to the clerk, a Notice of Redaction with a specific request for redaction noting the page numbers and
line numbers where redaction is required.

Pursuant to Bankruptcy Rule 9037(a) Personal data identifiers may include, but are not limited to: social security
numbers, taxpayer identification numbers, financial account numbers, and should be limited in description to the last
four digits; individuals known to be minor children to the initials and date of birth. The notice must indicate the
location of the personal data identifiers, including the page and paragraph numbers of the transcript where the
personal data identifiers are located.

NOTICE IS FURTHER GIVEN that remote public access to the transcript is restricted for 90−days after filing. The
transcript may be viewed at the Bankruptcy Clerk's Office. During this time if you wish to obtain a copy of the
transcript, please contact the following transcriber:

Janice Russell at 1418 Red Fox Circle, Severence, CO. 80550, and (757) 422−9089

At the end of the 90−day restriction period, if a redacted version of the transcript is NOT filed and if there are no
redaction documents or motions linked to the transcript, the unredacted version will be made available via remote
electronic access and at the public terminal for viewing and printing.



Dated: December 22, 2020                                                           Steven T. Salata
                                                                                   Clerk of Court


Electronically filed and signed (12/22/20)
